
	
		II
		Calendar No. 921
		110th CONGRESS
		2d Session
		S. 3348
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			July 30, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for the investigation of certain
		  unsolved civil rights crimes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emmett Till Unsolved Civil Rights
			 Crime Act of 2008.
		2.Sense of CongressIt is the sense of Congress that all
			 authorities with jurisdiction, including the Federal Bureau of Investigation
			 and other entities within the Department of Justice, should—
			(1)expeditiously investigate unsolved civil
			 rights murders, due to the amount of time that has passed since the murders and
			 the age of potential witnesses; and
			(2)provide all the resources necessary to
			 ensure timely and thorough investigations in the cases involved.
			3.Deputy Chief of the Criminal Section of the
			 Civil Rights Division
			(a)In GeneralThe Attorney General shall designate a
			 Deputy Chief in the Criminal Section of the Civil Rights Division of the
			 Department of Justice (in this Act referred to as the Deputy
			 Chief).
			(b)Responsibility
				(1)In generalThe Deputy Chief shall be responsible for
			 coordinating the investigation and prosecution of violations of criminal civil
			 rights statutes that occurred not later than December 31, 1969, and resulted in
			 a death.
				(2)CoordinationIn investigating a complaint under
			 paragraph (1), the Deputy Chief may coordinate investigative activities with
			 State and local law enforcement officials.
				(c)Study and Report
				(1)StudyThe Attorney General shall annually conduct
			 a study of the cases under the jurisdiction of the Deputy Chief or under the
			 jurisdiction of the Supervisory Special Agent and, in conducting the study,
			 shall determine—
					(A)the number of open investigations within
			 the Department of Justice for violations of criminal civil rights statutes that
			 occurred not later than December 31, 1969;
					(B)the number of new cases opened pursuant to
			 this Act since the most recent study conducted under this paragraph;
					(C)the number of unsealed Federal cases
			 charged within the study period, including the case names, the jurisdiction in
			 which the charges were brought, and the date the charges were filed;
					(D)the number of cases referred by the
			 Department of Justice to a State or local law enforcement agency or prosecutor
			 within the study period, the number of such cases that resulted in State
			 charges being filed, the jurisdiction in which such charges were filed, the
			 date the charges were filed, and if a jurisdiction declines to prosecute or
			 participate in an investigation of a case so referred, the fact it did
			 so;
					(E)the number of cases within the study period
			 that were closed without Federal prosecution, the case names of unsealed
			 Federal cases, the dates the cases were closed, and the relevant Federal
			 statutes;
					(F)the number of attorneys who worked, in
			 whole or in part, on any case described in subsection (b)(1); and
					(G)the applications submitted for grants under
			 section 5, the award of such grants, and the purposes for which the grant
			 amount were expended.
					(2)ReportNot later than 6 months after the date of
			 enactment of this Act, and every 12 months thereafter, the Attorney General
			 shall prepare and submit to Congress a report containing the results of the
			 study conducted under paragraph (1).
				4.Supervisory Special Agent in the Civil
			 Rights Unit of the Federal Bureau of Investigation
			(a)In GeneralThe Attorney General shall designate a
			 Supervisory Special Agent in the Civil Rights Unit of the Federal Bureau of
			 Investigation of the Department of Justice (in this Act referred to as the
			 Supervisory Special Agent).
			(b)Responsibility
				(1)In generalThe Supervisory Special Agent shall be
			 responsible for investigating violations of criminal civil rights statutes that
			 occurred not later than December 31, 1969, and resulted in a death.
				(2)CoordinationIn investigating a complaint under
			 paragraph (1), the Supervisory Special Agent may coordinate the investigative
			 activities with State and local law enforcement officials.
				5.Grants to State and local law
			 enforcement
			(a)In generalThe Attorney General may make grants to
			 State or local law enforcement agencies for expenses associated with the
			 investigation and prosecution of criminal offenses, involving civil rights,
			 that occurred not later than December 31, 1969, and resulted in a death.
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $2,000,000 for each of fiscal years 2008 through
			 2017 to carry out this section.
			6.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated, in
			 addition to any other amounts otherwise authorized to be appropriated for this
			 purpose, to the Attorney General $10,000,000 for each of fiscal years 2008
			 through 2017 for investigating and prosecuting violations of criminal civil
			 rights statutes that occurred not later than December 31, 1969, and resulted in
			 a death. Amounts appropriated pursuant to this subsection shall be allocated by
			 the Attorney General to the Deputy Chief and the Supervisory Special Agent in
			 order to advance the purposes set forth in this Act.
			(b)Community Relations Service of the
			 Department of JusticeIn
			 addition to any amounts authorized to be appropriated under title XI of the
			 Civil Rights Act of 1964
			 (42 U.S.C. 2000h et
			 seq.), there are authorized to be appropriated to the Community
			 Relations Service of the Department of Justice $1,500,000 for fiscal year 2008
			 and each subsequent fiscal year, to enable the Community Relations Service (in
			 carrying out the functions described in title X of such Act (42 U.S.C. 2000g et
			 seq.)) to provide technical assistance by bringing together law
			 enforcement agencies and communities in the investigation of violations of
			 criminal civil rights statutes, in cases described in section 4(b).
			7.Definition of criminal civil rights
			 statutesIn this Act, the term
			 criminal civil rights statutes means—
			(1)section 241 of title 18, United States Code
			 (relating to conspiracy against rights);
			(2)section 242 of title 18, United States Code
			 (relating to deprivation of rights under color of law);
			(3)section 245 of title 18, United States Code
			 (relating to federally protected activities);
			(4)sections 1581 and 1584 of title 18, United
			 States Code (relating to involuntary servitude and peonage);
			(5)section 901 of the
			 Fair Housing Act (42 U.S.C. 3631);
			 and
			(6)any other Federal law that—
				(A)was in effect on or before December 31,
			 1969; and
				(B)the Criminal Section of the Civil Rights
			 Division of the Department of Justice enforced, before the date of enactment of
			 this Act.
				8.SunsetSections 2 through 6 of this Act shall cease
			 to have force or effect at the end of fiscal year 2017.
		9.Authority of Inspectors
			 GeneralTitle XXXVII of the
			 Crime Control Act of 1990 (42 U.S.C. 5779 et seq.) is amended
			 by adding at the end the following:
			
				3703.Authority of Inspectors General
					(a)In generalAn Inspector General appointed under
				section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C. App.) may
				authorize staff to assist the National Center for Missing and Exploited
				Children—
						(1)by conducting reviews of inactive case
				files to develop recommendations for further investigations; and
						(2)by engaging in similar activities.
						(b)Limitations
						(1)PriorityAn Inspector General may not permit staff
				to engage in activities described in subsection (a) if such activities will
				interfere with the duties of the Inspector General under the Inspector General
				Act of 1978 (5 U.S.C. App.).
						(2)FundingNo additional funds are authorized to be
				appropriated to carry out this
				section.
						.
		10.Use of resourcesThe Attorney General may reprogram funds
			 appropriated for any congressionally directed spending item (as that term is
			 defined under rule XLIV of the Standing Rules of the Senate) to carry out this
			 Act or the Adam Walsh Child Protection and Safety Act of 2006 (Public Law
			 109–248; 120 Stat. 587), or an amendment made by that Act, if Congress does not
			 provide funding to carry out those Acts or amendments at the levels
			 authorized.
		
	
		July 30, 2008
		Read the second time and placed on the
		  calendar
	
